EXAMINER’S COMMENT

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The amendments to the Specification filed on 04/18/2022 has been entered.

Drawings
The drawing was received on 04/18/2022.  The drawing is the replacement sheet for Figure 5V.  The drawing is acknowledged and accepted.

Examiner’s Comment
New claims 20-51 have been added. Claims 20-35 depend from claim 18 and have features corresponding to the features of claims 2-17.  Claims 36-51 depend from claim 19 and have features corresponding to the features of claims 2-17.  Therefore, claims 20-51 are also allowed for the same reasons set forth for claims 1-19 (See Non-Final Rejection dated 01/21/2022).  Thus, claims 1-51 are now allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177